TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 21, 2021



                                    NO. 03-21-00298-CV


                                     K. R. R., Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on June 7, 2021. Having reviewed

the record, the Court holds that appellant has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want

of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.